 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
 4
     Trustee for Debtor(s)
 5
                                 UNITED STATES BANKRUPTCY COURT
 6                               NORTHERN DISTRICT OF CALIFORNIA
     In Re:                                             Chapter 13 Case No:
 7
        Jed Ilano Bernal                                20-40712-CN 13
 8
                                              WITHDRAWAL
 9                                                  OF
                                Objection to Confirmation of Chapter 13 Plan
10

11            Martha G. Bronitsky, Chapter 13 Standing Trustee, hereby withdraws her Objection to

12 Confirmation of Chapter 13 Plan for the above named Chapter 13 Case which was filed on May 12 ,

13 2020, same being court docket #17.

14

15
     Date: May 18, 2020                               /s/ Martha G. Bronitsky
16
                                                      Signature of Martha G. Bronitsky
                                                      Chapter 13 Standing Trustee
17

18

19

20

21

22

23

24

25

26

27

28
Case: 20-40712         Doc# 20      Filed: 05/18/20     Entered: 05/18/20 15:28:18        Page 1 of 1
